[Cite as Blevins v. Green Acres Mobilehome Park, Inc., 2018-Ohio-2041.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     FULTON COUNTY


Michelle L. Blevins                                       Court of Appeals No. F-17-011

        Appellant                                         Trial Court No. 15CV000129

v.

Green Acres Mobilehome
Park, Inc., et al.                                        DECISION AND JUDGMENT

        Appellees                                         Decided: May 25, 2018

                                                 *****

        C. William Bair, for appellant.

        D. Casey Talbott, Sarah E. Stephens and Matthew A. Cunningham,
        for appellees.

                                                 *****

        PIETRYKOWSKI, J.

        {¶ 1} Appellant, Michele Blevins, appeals the judgment of the Fulton County

Court of Common Pleas, granting summary judgment to appellees, Green Acres
Mobilehome Park, Inc., and Moses Williamson,1 on appellant’s claims for negligence.

For the reasons that follow, we affirm.

                           I. Facts and Procedural Background

         {¶ 2} The facts taken from the complaint and appellant’s deposition are as follows.

Appellant was a resident at appellees’ mobile home park. She claims that she was injured

as a result of three separate acts of negligence by appellees.

         {¶ 3} The first incident occurred on August 24, 2013. The property manager at

that time, Susan Wilczynski, now deceased, had asked appellant to help trim the weeds

near the pond. Appellant was not paid for her help, but instead was doing it as a favor

because her boyfriend was friends with Susan. Appellant testified at her deposition that

as she was trimming the weeds, Susan approached her from behind on a riding

lawnmower. When she was about six to eight feet away, Susan yelled appellant’s name

to get her attention. Appellant testified that when Susan yelled her name it startled her,

and caused her to shift her weight. When appellant shifted her weight, her foot sank

down in the mud in the bank of the pond, which injured her right ankle.

         {¶ 4} Appellant did not notify Susan of the injury at the time, but instead followed

Susan approximately 100 yards to where Susan’s boyfriend Matt was trimming a tree.

The second incident occurred during the tree trimming process. Appellant testified that

she was asked to hold a rope that was tied to a branch, to keep the branch from hitting



1
    Williamson is a shareholder of Green Acres Mobilehome Park, Inc.




2.
Matt as he trimmed the tree. According to appellant, the branches were 25 to 30 feet

long. Appellant, based on her own tree-cutting experience, immediately recognized that

this was a job that should be done by professionals, and initially refused to help.

Appellant testified that as she was walking away, Susan threatened her by stating “Don’t

forget who paid your rent.” Appellant acquiesced and returned to help.

       {¶ 5} While holding the rope, appellant’s hands became raw and bloody, and she

told Susan that she could not continue unless she had gloves and better shoes. However,

no gloves or shoes were provided. To relieve the pressure on her hands, appellant, of her

own accord, then tied the rope in a knot around a tree limb, placed the limb on the

ground, and then stood on the limb to keep it from moving. While appellant was standing

on the limb, a branch that Matt cut caused the rope to jerk, thereby injuring both of

appellant’s feet. Notably, appellant did not realize that her feet were injured until later

that afternoon or evening.

       {¶ 6} The third incident occurred on January 8, 2014. On that day, Susan asked

appellant to use a snow blower to remove some snow from around the mailboxes at the

mobile home park. Appellant testified that the snow blower did not have enough gas, and

at Susan’s direction, appellant filled the snow blower with her own gas. While pouring

the gas into the snow blower, appellant shifted her weight to her left foot, and in so doing

broke a bone in her foot.

       {¶ 7} Finally, at her deposition, appellant alleged that the negligent acts of

appellees caused her further injury in July 2016, when appellant passed out and fell,




3.
hurting her left knee. Appellant stated that she passed out because of a heart condition,

and that the heart condition arose from her extended use of a non-smoking medication,

which was recommended to her by her physician on the basis that she would be healthier

with regard to her feet if she stopped smoking, and her feet were originally injured by

appellees’ negligence.

       {¶ 8} On June 18, 2015, appellant filed the present complaint against appellees,

alleging that appellees’ negligence caused her injuries. On July 31, 2017, appellees

moved for summary judgment, arguing that even if it could be shown that appellees owed

appellant a duty of ordinary care, there is no evidence that appellees breached that duty,

or that any breach proximately caused appellant’s injuries. Appellant opposed the motion

for summary judgment, arguing that appellees failed to maintain the premises in a fit and

habitable condition, and further committed negligence when Susan startled appellant

while she was trimming the weeds, and when Susan failed to give appellant the necessary

equipment when trimming the tree and using the snow blower. On August 28, 2017, the

trial court entered its judgment granting summary judgment in favor of appellees.

                                 {¶ 9} II. Assignment of Error

       {¶ 10} Appellant has timely appealed the trial court’s August 28, 2017 judgment,

and now asserts one assignment of error for our review:

              1. The trial court erred in granting Appellee’s motion for summary

       judgment, because it did not consider Appellee’s duty to do whatever was

       reasonably necessary to put and keep the premises in a fit and habitable




4.
       condition and keep all common areas of the premises in a safe and sanitary

       condition. Appellant was directly injured as a result of Appellees’ breach

       of such duty.

                                      III. Analysis

       {¶ 11} We review the grant or denial of a motion for summary judgment de novo,

applying the same standard as the trial court. Lorain Natl. Bank v. Saratoga Apts., 61

Ohio App.3d 127, 129, 572 N.E.2d 198 (9th Dist.1989); Grafton v. Ohio Edison Co., 77

Ohio St.3d 102, 105, 671 N.E.2d 241 (1996). Under Civ.R. 56(C), summary judgment is

appropriate where (1) no genuine issue as to any material fact exists; (2) the moving party

is entitled to judgment as a matter of law; and (3) reasonable minds can come to but one

conclusion, and viewing the evidence most strongly in favor of the nonmoving party, that

conclusion is adverse to the nonmoving party. Harless v. Willis Day Warehousing Co.,

54 Ohio St.2d 64, 66, 375 N.E.2d 46 (1978).

       {¶ 12} To establish a cause of action for negligence, a plaintiff must show “the

existence of a duty, a breach of the duty, and an injury proximately resulting therefrom.”

Texler v. D.O. Summers Cleaners & Shirt Laundry Co., 81 Ohio St.3d 677, 680, 693

N.E.2d 271 (1998).

       {¶ 13} In her brief, appellant presents two arguments. First, she contends that the

trial court erroneously dismissed the obligations of a park operator. Appellant relies on

R.C. 4781.38(A), which provides, “A park operator who is a party to a rental agreement

shall: * * * (2) Make all repairs and do whatever is reasonably necessary to put and keep




5.
the premises in a fit and habitable condition; (3) Keep all common areas of the premises

in a safe and sanitary condition.” However, appellant’s testimony establishes that her

injuries were not caused by any defective condition on the property, but rather by

appellees’ alleged negligence in relation to appellant’s efforts to assist in maintaining the

property in a fit and habitable condition. Indeed, appellant states in her brief that without

Susan’s action, appellant would not have injured herself trimming the weeds by the pond.

Similarly, as to the second and third incidents, appellant did not injure herself as a result

of the tree branch falling on her, or by falling on the snow near the mailboxes,

respectively. Therefore, we hold that R.C. 4781.38(A) is inapplicable to the present

claim. Thus, appellant’s first argument is without merit.

       {¶ 14} Appellant’s second argument is that the trial court erroneously labeled her

as a volunteer. Appellant argues that, instead, she was performing services on behalf of

appellees’ agent, and therefore was owed a duty of ordinary care. Here, we need not

determine appellant’s status, however, because even assuming appellees owed appellant a

duty of ordinary care, appellant has not established any facts showing that appellees

breached that duty, thereby causing her injuries.

       {¶ 15} “The common-law duty of ordinary care is that degree of care which an

ordinarily reasonable and prudent person exercises, or is accustomed to exercise, under

the same or similar circumstances.” Smith v. United Properties, 2 Ohio St.2d 310, 313,

209 N.E.2d 142 (1965).




6.
        {¶ 16} Regarding the first incident, appellant alleges that Susan was negligent

when she called out appellant’s name. We disagree, and hold that an ordinarily

reasonable and prudent person would behave in the same way under similar

circumstances.

        {¶ 17} Regarding the second incident, appellant alleges that Susan was negligent

for not providing her with the necessary equipment. However, it was appellant who

independently decided to tie the rope around a limb and stand on the limb, thereby

causing the injury to her feet. “Where there intervenes between an agency creating a

hazard and an injury resulting from such hazard another conscious and responsible

agency which could or should have eliminated the hazard, the original agency is relieved

from liability. A break in the chain of causation thereby takes place which operates to

absolve the original agency.” Cascone v. Herb Kay Co., 6 Ohio St.3d 155, 159, 451

N.E.2d 815 (1983), quoting Thrash v. U-Drive-It Co., 158 Ohio St. 465, 110 N.E.2d 419

(1953), paragraph two of the syllabus. Therefore, we hold that any purported breach of

duty by appellees was not the proximate cause of appellant’s injury to her feet.

        {¶ 18} Regarding the third incident, appellant alleges that Susan was negligent for

providing a snow blower that was not full of gas. We find no merit to appellant’s

position, and hold that Susan’s actions did not constitute a breach of an ordinary duty of

care.




7.
       {¶ 19} Finally, regarding appellant’s subsequent injury to her knee, because

appellant has failed to provide any evidence demonstrating that appellees were negligent,

her claim for damages relating to her knee must fail as well.

       {¶ 20} Accordingly, appellant’s assignment of error is not well-taken.

                                     IV. Conclusion

       {¶ 21} For the foregoing reasons, we find that substantial justice has been done the

party complaining, and the judgment of the Fulton County Court of Common Pleas is

affirmed. Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24.


                                                                       Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
James D. Jensen, J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE

           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




8.